DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
 
State of the Claims
Applicants reply dated January 21, 2022 amends claims 1-3 and 5-6.  All other claims stand as previously presented.  
Claims 1-6, have been presented in the application.  No claims have been cancelled or withdrawn from consideration. In view of the foregoing, claims 1-6 are pending for prosecution on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Claim 1, which is drawn to a negatively photosensitive lithium aluminosilicate precursor glass,  has been amended to recite an F- mass fraction of 0.5 wt%  to 2.93 wt% in lines 19-20 and an Ag mass fraction of greater than 0 wt% to about 8 wt%  in lines 20-21.  Neither limitation is supported by the originally filed disclosure.  
Regarding this matter, the originally filed disclosure provides for a maximum disclosed silver concentration of between 0 to 2 wt% at paragraph [0035] (see PGPUB) and a preferred range of 0 to 0.05 wt% silver at paragraph [0036].  As noted in the prior official action at page 3, the claimed range silver content of from greater than 0wt% to about 8 wt% is not supported by the originally filed disclosure. 
Specifically regarding the fluorine content, the originally filed disclosure provides a broadest range of 0-10 wt% [0035], 0-6wt% [0036], 2-4 wt% and 2-3.5 wt% both at [0035].  All disclosed embodiments of the negatively photosensitized lithium aluminosilicate glass however are limited to the range of between 2-3wt%.  One having an ordinary level of skill in the art at the time of the invention would not reasonably have been apprised of the presently claimed range of 0.5 to 2.93 wt%.  Here, the lower bounds of the claimed range does not appear to be discussed anywhere in the originally filed 
In view of the foregoing, the claimed invention fails to find supporting basis in the originally filed disclosure in the manner required under 35 U.S.C. 112(a) and it is the Examiners finding that the originally filed disclosure does not reasonably convey to one of ordinary skill in the art that the inventors were in possession of the claimed invention at the time of filing.

Independent claim 5 has been amended by the instant reply to require a positively photosensitive lithium zinc aluminosilicate glass comprising between 0.5 wt% to 2.93 wt% F-.  While the upper bounds of 2.93 wt% is supported by example 26 (see Table 3), the lower boundary of 0.5 wt% is not reasonably conveyed by the originally filed disclosure.  To this end and particularly regarding positively sensitized lithium zinc aluminosilicate glass, paragraph [0040] recites a fluorine about 0 to about 5 wt%, paragraphs [0041] ,[0046], [0052], and [0056]  recite from about 0 to about 3 wt%, paragraphs [0042], [0044], and [0053]-[0054] recite from about 2wt% to about 3 wt%, and paragraphs [0045] and [0055] disclose a different embodiment wherein ZnO is increased relative to silica and alumina wherein the fluorine content falls within the range of about 1 to about 3 wt%.  In all of the disclosed embodiments, the positively sensitized lithium zinc aluminosilicate glass comprises a minimum of 0.75 wt% Fluorine (see example 36, Table 5) and a maximum of 2.93 wt% fluorine (see example 26, Table 3).  One having an ordinary level of skill in the art at the time of the invention would not reasonably have been apprised of the presently claimed range of 0.5 to 2.93 wt% and specifically the lower bounds of the claimed range does not appear to be discussed anywhere in the originally filed disclosure.
In view of the foregoing, the claimed invention fails to find supporting basis in the originally filed disclosure in the manner required under 35 U.S.C. 112(a) and it is the Examiners finding that the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stookey (US 2,651,145) in view of Schreder (US 2004/0180773).

Regarding claim 1, Stookey (US 2,651,145) discloses a method of making a composite glass article comprising a lithium zinc aluminosilicate glass (1:34-51; 2:9-11 regarding the aluminum content; 2:13-14 regarding the lithium content; 2:36-39 regarding the zinc content), a cerium as a sensitizing agent (3:7-17); silver as a nucleating agent (2:47-3:6 and 6: 18-72) and specifically including the selective formation of a ceramic, crystalline, or devitrified phase (6:61-72).  The method comprises providing the lithium zinc aluminosilicate glass comprising at least one sensitizing agent and at least one nucleating agent (see above citations), exposing a first region of the glass to UV radiation having a wavelength in the range of 300-350 nm (5:52-55) while a second region remains unexposed to the radiation in accordance with claim 1, lines 10-13 (see 5:58-62).  Stookey teaches a three step heating process comprising a first step of heating the exposed glass (“The initial step involves heating the exposed glass for a time and at a temperature … It is believed that during such heat treatment submicroscopic nuclei of colloidal silver are formed in the irradiated portions of the glass” – 5:72-6:31), a second step of cooling the exposed glass (“ Following such preliminary heat treatment the glass is cooled” – 6:32-35), and second step of heating the glass at a lower temperature to cause the nuclei to and form crystallites (“Having been so cooled, the glass is again heated at a temperature and for a time sufficient to cause the fluoride nuclei to grow and form opacifiying crystallites” – 6:48-51).  Stookey teaches that the glass may be heated to a temperature in the range of be 150oC below the softening point to 50oC above the oC (6:32-34) and subsequently reheated again in the second heating stage (6:48-51).  It is therefore apparent that both the first and second heating stages may be conducted at a temperature greater than about 500oC
Stookey teaches that in glasses which contain fluorine in sufficient concentration, an opaque, devitrified region may be formed in the areas of the glass which were not exposed to UV radiation in accordance with claim 1, lines 14-16.  Stated alternately, Stookey teaches that the glass may be negatively photosensitive as required by claim 1, line 9.  

In the instant case, Stookey teaches a lithium zinc aluminosilicate precursor glass comprising cerium as a sensitizing agent, silver as a nucleating agent, and importantly fluorine.  As noted above, the glass is negatively photosensitive as the glass in the exposed region of the glass remains transparent whereas the glass in unexposed regions of the glass become opalized and opaque (i.e. they are devitrified).  Stookey therefore teaches substantially all that is recited in claim 1, however the reference is silent regarding the nature of the ceramic phase and specifically that the ceramic phase comprises a lithium aluminosilicate phase having a lithium aluminosilicate beta-quartz structure and residual glass phase as recited in the preamble of the claim.  Also, as noted above, Stookey teaches heating the glass to a temperature relative to its softening point, however, as the reference does not disclose the softening point of the glass, the precise heating temperature is not apparent from the reference; that is, Stookey is silent regarding the requirement that the cooled precursor glass is heated at a temperature in the range of from about 550oC to about 650oC as required by claim 1, lines 14-16.

Schreder notes that the glass composition may comprise Cerium and silver ([0013]) to act as a sensitizer and activator as well as fluorine to increase the sensitivity.  Schreder teaches that the glass may be structured by irradiating the glass with ultraviolet light to initiate silver reduction ([0120]-[0121]) followed by a thermal after treatment to initiate crystallization of the glass ([0045]-[0049]). The disclosed lithium zinc aluminosilicate glass compositions substantially overlap the compositional ranges in Stookey and the glasses are disclosed to undergo selective devitrification upon UV irradiation and thermal after treatment.  Thus, one of ordinary skill in the art would reasonably consider substituting the Schreder glass compositions for the lithium zinc aluminosilicate glass of Stookey when performing the invention of Stookey.  Regarding the nature of the crystalline phases in the heat treated glasses, Schreder teaches that upon thermal treatment the glass may partially crystallize to form a beta-quartz 

Regarding the devitrification temperature range, Schreder teaches treating the glass at approximately 500oC for about 60 minutes to produce crystal nuclei followed by heating to roughly 605oC in order to devitrify the glass ([0049]).  Thus, Schreder teaches heating a nucleated (i.e. first heating step) and cooled precursor glass to a temperature in a range from about 550oC to about 650oC  in order to form a lithium-based glass ceramic in the exposed glass article.  In view of Schreder and again considering the close similarities in the LAS glass compositions of each reference, one of ordinary skill in the art would have found it an obvious matter to heat the Stookey glass in the temperature range between 550oC to about 650oC when seeking to thermally devitrify the nucleated Stookey glass article (i.e. to perform the second heating step in a range between 550oC to 650oC).

Regarding claim 2, see discussion of claim 1 and particularly the glass composition as discussed in Schreder.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In 
Regarding claim 4, see discussion of claim 1.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stookey (US 2,651,145) and Schreder (US 2004/0180773) as applied to claim 1 and in further view of Wilson (US 3,663,193)

Regarding claim 3, Stookey teaches a first heating step at a temperature above 500oC between 50oC above the softening point for about one minute to about 150oC below for about an hour (5:72-6:17).  This preliminary heating step is followed by a second heating step at not lower than about 100oC below the softening point of the glass for an average time of 3 to 15 minutes (6:48-72).  Similarly, Schreder teaches treating the glass at approximately 500oC for about 60 minutes to produce crystal nuclei followed by heating to roughly 605oC in order to devitrify the glass ([0049]), however Schreder does not set a time limit for this latter crystallizing stage.  
For this reason, neither Stookey nor Schreder teach a step of heating the exposed lithium zinc aluminosilicate glass at a temperature in a range from about 550oC to about 650oC for at least about 2 hours as required by the claim.  

Wilson (US 3,663,193) concerns the selective devitrification of a photosensitive lithium aluminosilicate glass comprising cerium and silver which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in each of the Stookey and Schreder references.  As oC to 600oC is required to insure substantial development of nuclei.  Wilson subsequently teaches that the nucleated glass may be heated again in the range of ½ to 4 hours and up to 12 hours (3:52-61) in a temperature range of 550-725oC for crystallization  of the nucleated glass.  Thus, Wilson teaches a thermal treatment which substantially overlaps with the claimed heating step at a temperature in a range from about 550oC to 650oC for at least about 2 hours.  Due to the substantial similarities in the Wilson glass compositions and treatment method, one of ordinary skill in the art would have found it an obvious matter to experiment within the temperatures and timeframes disclosed by Wilson when seeking to optimize the Stookey/Schreder composite glass manufacturing method.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are deemed to be persuasive only in part. 
At page 6 of the reply, Applicant asserts that neither Stookey nor Schrederer “describe or suggest including fluorine in the claimed range” of between 0.5 wt% to 2.93 wt% F-.


	At page 8 of the reply and regarding the rejection of claims 5-6 over Wilson and Borelli, Applicant asserts that Wilson does not teach a positively photosensitized lithium zinc aluminosilcate glass having a fluorine content in the range as presently recited.  Applicants arguments on this matter are persuasive.  For this reason, the rejection of claims 5-6 over Wilson in view of Borrelli is withdrawn. 

Allowable Subject Matter
Claims 5-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Applicant is recommended to amend the lower bounds of the fluorine concentration range to be about 2wt% as supported by original paragraphs [0053]-[0054], about 1 wt% as supported by paragraphs [0045] and [0055], or to the fluorine content according to one of the explicitly disclosed exemplary embodiments at Table 2, Table 3, Table 4, or Table 5


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants attention is particularly directed to US 2014/0238078 which teaches a lithium zinc aluminosilicate glass comprising cerium and silver (no disclosure of fluorine) which is positively photosensitized.  Of note, the reference teaches selectively irradiating the glass with UV radiation followed by heating of the same to crystallize the glass ([0039]-[0042]).
Similarly, US 2004/0126698 discloses a lithium aluminosilicate glass comprising cerium and silver which is selectively exposed to UV radiation in the wavelength range of 300-350nm ([0021],[0029]) and subsequently subjected to a two stage heating treatment ([0024]-[0026]) whereby the silver ions are reduced to silver meta particles ([0030]) and the exposed glass is ceramized.
Applicants attention is further directed to US 2004/0180773 which teaches a lithium zinc alumino silicate glass composition range which overlaps the range of the positively photosensitive glass composition recited in claim 5 (see [0061]-[0067], Table 1 – note particularly incorporation of ZnO at greater than 3wt%, and Table 2), structuring the glass by UV irradiation ([0119]-[0122]), and forming a beta-quartz structure within the glass upon subsequent heat treatment ([0070],[0112])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L LAZORCIK whose telephone number is (571)272-2217. The examiner can normally be reached Monday-Friday; 9:30am-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L LAZORCIK/Primary Examiner, Art Unit 1741